Title: John Rhea to Thomas Jefferson, 3 May 1810
From: Rhea, John
To: Jefferson, Thomas


          
            Sir
             
                     Washington 
                     May 3d 1810
          
           Excuse me for troubling You with a copy, of a letter which b has been wrote to my constituents in Tennessee—, please to accept it as an Evidence of the Esteem and regard
          
            
              of John Rhea
            
            
              of Tennessee
               
            
          
        